Citation Nr: 1760852	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-48 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with mood disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with mood disorder.

3.  Entitlement to an effective date prior to October 21, 2009, for the award of service connection for Meniere's syndrome.

4.  Entitlement to an initial compensable rating (prior to April 23, 2015) for Meniere's syndrome.

5.  Entitlement to an effective date prior to April 23, 2015, for the award of service connection for migraines.

6.  Entitlement to an initial compensable rating (prior to June 2, 2015) for migraines.

7.  Entitlement to an initial compensable rating (prior to January 8, 2014) and an initial rating in excess of 10 percent (from January 8, 2014) for tinea versicolor.

8.  Entitlement to an initial compensable rating for left hand second (index) finger metacarpophalangeal strain.

9.  Entitlement to an initial compensable rating for left hand fourth (ring) finger metacarpophalangeal strain, to include consideration of a temporary total rating under 38 C.F.R. § 4.30.

10.  Entitlement to an effective date prior to September 3, 2011, for the award of service connection for PTSD with mood disorder.

11.  Entitlement to an initial rating in excess of 70 percent (prior to September 16, 2014) for PTSD with mood disorder.

12.  Entitlement to an effective date prior to September 16, 2014, for the award of special monthly compensation (SMC) based on housebound status.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to March 1978 and from July 1980 to January 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009, September 2011, September 2014, and May 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The November 2009 rating decision granted service connection for tinea versicolor and assigned an initial 0 percent rating for that disability, effective April 30, 2002.  [Thereafter, a January 2014 rating decision granted an increased 10 percent rating for tinea versicolor, effective January 8, 2014; because that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, a May 2015 rating decision implemented the Board's March 2015 decision that awarded an earlier effective date of November 30, 1998 for the award of service connection for tinea versicolor and remanded the initial rating claim for readjudication in light of the earlier effective date.]

The September 2011 rating decision granted service connection for left hand second (index) finger metacarpophalangeal strain and assigned an initial 0 percent rating for that disability, effective April 30, 2002.  The September 2011 rating decision also granted service connection for left hand fourth (ring) finger metacarpophalangeal strain and assigned an initial 0 percent rating for that disability, effective April 30, 2002.

The September 2014 rating decision denied entitlement to a temporary total (100 percent) rating under 38 C.F.R. § 4.30 for left hand fourth (ring) finger metacarpophalangeal strain.  The September 2014 rating decision also denied entitlement to service connection for erectile dysfunction and entitlement to service connection for hypertension.  [A September 2013 rating decision had originally denied entitlement to service connection for erectile dysfunction and entitlement to service connection for hypertension.  However, new and material evidence in these matters (specifically, an October 2013 claim from the Veteran and a December 2013 VA psychiatric examination report) was constructively associated with the record within the following year.  Therefore, the matters of entitlement to service connection for erectile dysfunction and entitlement to service connection for hypertension both require de novo review by the Board at this time.  See 38 C.F.R. § 3.156(b).]  In addition, the September 2014 rating decision granted service connection for PTSD with mood disorder and assigned an initial 70 percent rating for that disability, effective September 3, 2011.  [Thereafter, a May 2015 rating decision granted an increased 100 percent rating for PTSD with mood disorder, effective September 16, 2014; because that award represented a total grant of benefits sought on appeal for the period beginning on September 16, 2014 (as 100 percent is the maximum schedular rating for PTSD under Diagnostic Code 9411), the claim for increase remains before the Board only for the period prior to September 16, 2014.  See AB, 6 Vet. App. at 35.]

The May 2015 rating decision granted service connection for Meniere's syndrome and assigned an initial 0 percent rating for that disability, effective October 21, 2009, as well as a 100 percent rating for that disability, effective April 23, 2015; because that award represented a total grant of benefits for the period beginning on April 23, 2015 (as 100 percent is the maximum schedular rating for Meniere's syndrome under Diagnostic Code 6205), the Veteran's appeal of the initial rating assigned applies only to the period prior to April 23, 2015.  The May 2015 rating decision also granted service connection for migraines and assigned an initial 0 percent rating for that disability, effective April 23, 2015.  [Thereafter, an April 2016 rating decision granted an increased 50 percent rating for migraines, effective June 2, 2015; because that award represented a total grant of benefits sought on appeal for the period beginning on June 2, 2015 (as 50 percent is the maximum schedular rating for migraines under Diagnostic Code 8100), the claim for increase remains before the Board only for the period prior to June 2, 2015.  See AB, 6 Vet. App. at 35.]  In addition, the May 2015 rating decision granted SMC based on housebound status, effective September 16, 2014.  Finally, the May 2015 rating decision denied entitlement to a TDIU rating.

The Veteran was scheduled to present testimony before a Veterans Law Judge via videoconference in February 2015.  However, in a statement received in January 2015, the Veteran's agent (on the Veteran's behalf) withdrew the request for a Board hearing, and the Veteran subsequently did not report to the February 2015 videoconference hearing.  In light of the above, the Board deems the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2017).

In August 2015, the case was remanded by another Veterans Law Judge for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

Service Connection for Erectile Dysfunction

The Veteran contends that his current erectile dysfunction is secondary to his service-connected PTSD with mood disorder, to include as a result of the psychiatric medication that he takes.

At a December 2013 VA psychiatric examination, it was noted that the Veteran had been prescribed three medications (Celexa, Trazadone, and Lorazepam) for his mental health.  The examiner noted the following in the Remarks section: "The medications he [the Veteran] takes may cause sexual side effects like E.D. [erectile dysfunction]."  The Board finds that this opinion is too speculative to be probative.

At an August 2014 VA genitourinary examination, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's currently diagnosed erectile dysfunction is proximately due to or the result of his service-connected PTSD with mood disorder.  For rationale, the examiner noted that the Veteran had had erectile dysfunction for about 10 years and had been diagnosed with diabetes for more than 10 years, so therefore it was the opinion of the examiner that the Veteran's erectile dysfunction was at least as likely as not associated with his diabetes [for which the Veteran is not service-connected] and was less likely as not secondary to his PTSD.  However, the examiner did not address the questions of whether the Veteran's current erectile dysfunction may be caused by any medication that the Veteran takes for his PTSD with mood disorder or whether his current erectile dysfunction may be aggravated by either his PTSD with mood disorder or the medication he takes for such disability.

On remand, an addendum medical opinion is required to address the above-noted deficiencies.

Service Connection for Hypertension

The Veteran contends that his current hypertension is secondary to his service-connected PTSD with mood disorder, to include as a result of the psychiatric medication that he takes.

On remand, a VA examination with medical opinion is required to address any relationship between the Veteran's current hypertension and his service-connected PTSD with mood disorder (to include any medication that he takes for such disability).

Effective Date and Initial Rating for Meniere's Syndrome

As noted in the Introduction section above, a May 2015 rating decision granted service connection for Meniere's syndrome and assigned an initial 0 percent rating for that disability, effective October 21, 2009, as well as a 100 percent rating for that disability, effective April 23, 2015.

In June 2015, the Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), to the May 2015 rating decision with regard to the [less-than-total] initial rating assigned for Meniere's syndrome (i.e., the 0 percent rating prior to April 23, 2015) and with regard to the effective date assigned for the award of service connection for Meniere's syndrome (i.e., October 21, 2009).

Pursuant to the Board's August 2015 remand, the AOJ issued a statement of the case (SOC) in April 2016 which addressed the issue of entitlement to an effective date prior to April 23, 2015 for the award of the 100 percent rating for Meniere's syndrome, and the Veteran perfected his appeal of this issue by filing a VA Form 9 in May 2016.  The Board finds that the April 2016 SOC essentially adjudicated the increased rating aspect of the Veteran's NOD (i.e., the question of a compensable rating prior to April 23, 2015 for Meniere's syndrome), but did not adjudicate the effective date aspect of his NOD (i.e., the question of an effective date prior to October 21, 2009 for the award of service connection for Meniere's syndrome).

In accordance with 38 C.F.R. § 19.26(a), the AOJ must now issue an SOC addressing the issue of entitlement to an effective date prior to October 21, 2009 for the award of service connection for Meniere's syndrome, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after an SOC is issued.

The Board notes that a final decision regarding the initial effective date assigned for the award of service connection for Meniere's syndrome will ultimately govern the time period of the initial rating assigned for that disability.  Therefore, the Board finds that the increased rating claim for Meniere's syndrome is inextricably intertwined with the effective date claim for Meniere's syndrome being remanded, because the evidence received in connection with, and the determination on, the effective date claim could materially affect the outcome of the increased rating claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for a higher initial rating for Meniere's syndrome must be deferred pending resolution of the effective date claim for that disability on appeal that is being remanded.

Effective Date and Initial Rating for Migraines

As noted in the Introduction section above, a May 2015 rating decision granted service connection for migraines [as secondary to service-connected Meniere's syndrome] and assigned an initial 0 percent rating for that disability, effective April 23, 2015.

In June 2015, the Veteran filed a VA Form 21-0958, NOD, to the May 2015 rating decision with regard to the initial rating assigned for migraines (i.e., the 0 percent rating) and with regard to the effective date assigned for the award of service connection for migraines (i.e., April 23, 2015).

The Board notes that a final decision regarding the initial effective date assigned for the award of service connection for Meniere's syndrome may ultimately impact the decision regarding the initial effective date assigned for the award of service connection for migraines (as the migraines have been service-connected on a secondary basis to the Meniere's syndrome).  The Board also notes that a final decision regarding the initial effective date assigned for the award of service connection for migraines will ultimately govern the time period of the initial rating assigned for that disability.  Therefore, the Board finds that the earlier effective date and increased rating claims for migraines are inextricably intertwined with the effective date claim for Meniere's syndrome being remanded, because the evidence received in connection with, and the determination on, the Meniere's syndrome effective date claim could materially affect the outcome of the effective date and increased rating claims for migraines.  See Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 180, 183.  Therefore, consideration of the appeals for an earlier effective date and a higher initial rating for migraines must be deferred pending resolution of the effective date claim for Meniere's syndrome on appeal that is being remanded.

Initial Ratings for Tinea Versicolor

The Veteran has appealed the initial ratings assigned for his tinea versicolor, rated under Diagnostic Code 7813 as 0 percent disabling (from November 30, 1998 through January 7, 2014) and as 10 percent disabling (from January 8, 2014).

Under the version of Code 7813 in effect prior to August 30, 2002, a Note under 38 C.F.R. § 4.118 states that Code 7813 (for dermatophytosis) is to be rated as for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  38 C.F.R. § 4.118, Code 7813 (2002).

Under the version of Code 7806 in effect prior to August 30, 2002, the following rating criteria are provided for eczema.  A 0 percent rating is warranted for disability with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating is warranted for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating is warranted for constant exudation or itching, extensive lesions, or marked disfigurement.  A 50 percent rating is warranted for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or when the disability is exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806 (2002).

Under the version of Code 7813 in effect as of August 30, 2002, dermatophytosis is to be rated under an appropriate diagnostic code (i.e., under Code 7800, 7801, 7802, 7804, 7805, or 7806) depending upon the predominant disability.  In this case, as the Veteran's predominant disability is dermatitis [and he has no disfigurement of the head, face, or neck, or any scarring], only Code 7806 is appropriate for consideration.  38 C.F.R. § 4.118, Code 7813 (2017).

Under the version of Code 7806 in effect as of August 30, 2002, the following rating criteria are provided for dermatitis or eczema.  A 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and, when no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Code 7806 (2017).

The U.S. Court of Appeals for the Federal Circuit has recently held that, under Code 7806, "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).

VA treatment records reflect that the Veteran was prescribed a daily oral dose of the antihistamine Hydroxyzine on August 17, 2011 for itching caused by his tinea versicolor.  The most recent VA treatment reports of record (dated in November 2014) reflect that the Veteran was continuing to take Hydroxyzine daily (and in fact, his dosage of this antihistamine was increased in November 2014).  The Veteran's most recent VA skin examination took place in June 2015.

On remand, after all outstanding treatment records have been obtained, a new VA skin examination should be scheduled in order to ascertain the current level of severity of the Veteran's tinea versicolor.  The examiner should also provide a medical opinion addressing whether the Veteran's daily oral dose of the antihistamine Hydroxyzine, prescribed since August 17, 2011, would qualify as a systemic therapy under Code 7806 (in light of the definition of systemic therapy - i.e., "treatment pertaining to or affecting the body as a whole" - provided by the U.S. Court of Appeals for the Federal Circuit in the Johnson decision, as outlined above).

Initial Rating for Left Hand Second (Index) Finger Metacarpophalangeal Strain

The Veteran's most recent VA hand and fingers examination took place in June 2011.  At that time, it was noted that he did not have any decreased strength or dexterity in his left hand or fingers; that his day-to-day activities were "self-sufficient"; that he did not have any applicable flare-ups regarding his left hand use; and that he had no additional limitations (including in range of motion) with repetitive use of his second (index) finger.

In a September 2012 NOD, the Veteran's representative argued that the June 2011 VA hand and fingers examination did not consider the functional loss factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995), and that such examination "is not reflective of his ordinary, everyday life.  It did not consider fatigue, pain, and weakness caused by repetitive use and movement throughout an ordinary day.... the medical examination is additionally flawed because it is not an accurate reflection of his normal physical condition."

On remand, after all outstanding treatment records have been obtained, a new VA hand and fingers examination should be scheduled in order to ascertain the current level of severity of the Veteran's left hand second (index) finger metacarpophalangeal strain.

Initial Rating for Left Hand Fourth (Ring) Finger Metacarpophalangeal Strain, to include consideration of a Temporary Total Rating under 38 C.F.R. § 4.30

As noted above, the Veteran's most recent VA hand and fingers examination took place in June 2011.  At that time, it was noted that he did not have any decreased strength or dexterity in his left hand or fingers; that his day-to-day activities were "self-sufficient"; that he did not have any applicable flare-ups regarding his left hand use; and that he had no additional limitations (including in range of motion) with repetitive use of his fourth (ring) finger.
In a September 2012 NOD, the Veteran's representative argued that the June 2011 VA hand and fingers examination did not consider the functional loss factors outlined in DeLuca, 8 Vet. App. at 202, and that such examination "is not reflective of his ordinary, everyday life.  It did not consider fatigue, pain, and weakness caused by repetitive use and movement throughout an ordinary day.... the medical examination is additionally flawed because it is not an accurate reflection of his normal physical condition."

Thereafter, VA treatment records document that the Veteran underwent left ring finger trigger release surgery on October 1, 2012.  A September 2014 rating decision denied his claim for entitlement to a temporary total (100 percent) rating under 38 C.F.R. § 4.30 (for convalescence following this October 1, 2012 surgery) for left hand fourth (ring) finger metacarpophalangeal strain, and the Veteran has appealed this denial.  The Board finds that his claim for a temporary total rating is part and parcel of the increased rating claim for this disability that is currently on appeal.

On remand, after all outstanding treatment records have been obtained, a new VA hand and fingers examination should be scheduled in order to ascertain the current level of severity of the Veteran's left hand fourth (ring) finger metacarpophalangeal strain.

Effective Date and Initial Rating for PTSD with Mood Disorder

As noted in the Introduction section above, a September 2014 rating decision granted service connection for PTSD with mood disorder and assigned an initial 70 percent rating for that disability, effective September 3, 2011.  Thereafter, a May 2015 rating decision granted an increased 100 percent rating for PTSD with mood disorder, effective September 16, 2014.

In June 2015, the Veteran filed a VA Form 21-0958, NOD, to the September 2014 rating decision with regard to the [less-than-total] initial rating assigned for PTSD with mood disorder (i.e., the 70 percent rating prior to September 16, 2014) and with regard to the effective date assigned for the award of service connection for PTSD with mood disorder (i.e., September 3, 2011).

Pursuant to the Board's August 2015 remand, the AOJ issued an SOC in April 2016 which addressed the issue of entitlement to an effective date prior to September 16, 2014 for the award of the 100 percent rating for PTSD with mood disorder, and the Veteran perfected his appeal of this issue by filing a VA Form 9 in May 2016.  The Board finds that the April 2016 SOC essentially adjudicated the increased rating aspect of the Veteran's NOD (i.e., the question of a rating in excess of 70 percent prior to September 16, 2014 for PTSD with mood disorder), but did not adjudicate the effective date aspect of his NOD (i.e., the question of an effective date prior to September 3, 2011 for the award of service connection for PTSD with mood disorder).

In accordance with 38 C.F.R. § 19.26(a), the AOJ must now issue an SOC addressing the issue of entitlement to an effective date prior to September 3, 2011 for the award of service connection for PTSD with mood disorder, and the Board must remand the matter for such action.  See Manlincon, 12 Vet. App. at 238.  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after an SOC is issued.

The Board notes that a final decision regarding the initial effective date assigned for the award of service connection for PTSD with mood disorder will ultimately govern the time period of the initial rating assigned for that disability.  Therefore, the Board finds that the increased rating claim for PTSD with mood disorder is inextricably intertwined with the effective date claim for PTSD with mood disorder being remanded, because the evidence received in connection with, and the determination on, the effective date claim could materially affect the outcome of the increased rating claim.  See Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 180, 183.  Therefore, consideration of the appeal for a higher initial rating for PTSD with mood disorder must be deferred pending resolution of the effective date claim for that disability on appeal that is being remanded.


Effective Date for SMC based on Housebound Status

The Board finds that the effective date claim for SMC based on housebound status is inextricably intertwined with the other claims on appeal being remanded, because the evidence received in connection with, and the determinations on, the other claims could materially affect the outcome of the SMC effective date claim.  See 38 U.S.C. 1114(s) and 38 C.F.R. § 3.350(i); see also Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 180, 183.  Therefore, consideration of the appeal for an earlier effective date for the award of SMC based on housebound status must be deferred pending resolution of the other claims on appeal that are being remanded.

TDIU Rating

The Board finds that the claim for a TDIU rating is inextricably intertwined with the other claims on appeal being remanded, because the evidence received in connection with, and the determinations on, the other claims could materially affect the outcome of the TDIU rating claim.  See 38 C.F.R. § 4.16; see also Parker, 7 Vet. App. at 116; Harris, 1 Vet. App. at 180, 183.  Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the other claims on appeal that are being remanded.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for his claimed disabilities.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.
2.  Obtain updated VA treatment records from November 2014 to the present.

3.  After completing the development requested in items 1 and 2, forward the claims file, to include a copy of this remand, to a clinician with appropriate expertise for an addendum medical opinion as to the nature and etiology of the Veteran's current erectile dysfunction.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused by his service-connected PTSD with mood disorder or by any PTSD medications that he took during the period of claim (to include the prescriptions of Celexa, Trazadone, and Lorazepam that were noted at his December 2013 VA psychiatric examination)?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was aggravated beyond the natural progression of the disability by his service-connected PTSD with mood disorder or by any PTSD medications that he took during the period of claim (to include the prescriptions of Celexa, Trazadone, and Lorazepam that were noted at his December 2013 VA psychiatric examination)?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The reviewing clinician should provide a complete rationale for any opinion provided, with specific consideration given to the opinion provided by the December 2013 VA examiner (who opined that the medications the Veteran takes "may cause sexual side effects like E.D. [erectile dysfunction]").  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA hypertension examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of his current hypertension.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected PTSD with mood disorder or by any PTSD medications that he took during the period of claim (to include the prescriptions of Celexa, Trazadone, and Lorazepam that were noted at his December 2013 VA psychiatric examination)?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was aggravated beyond the natural progression of the disability by his service-connected PTSD with mood disorder or by any PTSD medications that he took during the period of claim (to include the prescriptions of Celexa, Trazadone, and Lorazepam that were noted at his December 2013 VA psychiatric examination)?  (Aggravation is any increase in severity beyond the natural progression of the disability.)

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA skin examination with a clinician with appropriate expertise in order to ascertain the severity of his tinea versicolor.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion addressing whether the Veteran's daily oral dose of the antihistamine Hydroxyzine, prescribed since August 17, 2011, would qualify as a systemic therapy under Code 7806 (in light of the definition of systemic therapy - i.e., "treatment pertaining to or affecting the body as a whole" - provided by the U.S. Court of Appeals for the Federal Circuit in the Johnson decision, as outlined above).
The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA hand and fingers examination with a clinician with appropriate expertise in order to ascertain the severity of his left hand second (index) finger metacarpophalangeal strain and his left hand fourth (ring) finger metacarpophalangeal strain.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

7.  Issue an SOC addressing the claim of entitlement to an effective date prior to October 21, 2009 for the award of service connection for Meniere's syndrome and the claim of entitlement to an effective date prior to September 3, 2011 for the award of service connection for PTSD with mood disorder.  Advise the Veteran and his agent of the period of time afforded for submission of a substantive appeal.  [If a substantive appeal is timely received, then the pertinent issue(s) should be returned to the Board.]

8.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for:

* entitlement to service connection for erectile dysfunction (to include on a secondary basis);
* entitlement to service connection for hypertension (to include on a secondary basis);
* entitlement to an initial compensable rating (prior to April 23, 2015) for Meniere's syndrome (after any further development indicated, and in light of the determination made on the earlier effective date issue for Meniere's syndrome addressed in step 7's SOC);
* entitlement to an effective date prior to April 23, 2015 for the award of service connection for migraines (after any further development indicated, and in light of the determination made on the earlier effective date issue for Meniere's syndrome addressed in step 7's SOC);
* entitlement to an initial compensable rating (prior to June 2, 2015) for migraines (after any further development indicated, and in light of the determinations made on the earlier effective date issue for Meniere's syndrome addressed in step 7's SOC and the earlier effective date issue for migraines);
* entitlement to an initial compensable rating (prior to January 8, 2014) and an initial rating in excess of 10 percent (from January 8, 2014) for tinea versicolor;
* entitlement to an initial compensable rating for left hand second (index) finger metacarpophalangeal strain;
* entitlement to an initial compensable rating for left hand fourth (ring) finger metacarpophalangeal strain (to include consideration of a temporary total rating under 38 C.F.R. § 4.30);
* entitlement to an initial rating in excess of 70 percent (prior to September 16, 2014) for PTSD with mood disorder (after any further development indicated, and in light of the determination made on the earlier effective date issue for PTSD with mood disorder addressed in step 7's SOC);
* entitlement to an effective date prior to September 16, 2014 for the award of SMC based on housebound status (after any further development indicated, and in light of the determinations made on the other issues); and
* entitlement to a TDIU rating (after any further development indicated, and in light of the determinations made on the other issues).

If any benefit sought on appeal remains denied, a supplemental SOC (SSOC) must be provided to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

